ITEMID: 001-77747
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF GERGELY v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award;Costs and expenses partial award - domestic proceedings;Costs and expenses partial award - Convention proceedings
TEXT: 4. The applicant was born in 1951 and lives in Budapest.
5. On 28 October 1991 the applicant brought an action in the Budapest Regional Court seeking the annulment of a contract and the ownership of a real-estate. Between 13 February 1992 and 31 May 1994 the court held eight hearings and obtained the opinion of an expert.
6. On 10 November 1994 the proceedings were interrupted on account of the death of one of the respondents. The successors were not identified until 24 February 1999. The court informed the parties of this fact on 9 November 1999, and the proceedings resumed on 4 January 2000.
7. Four further hearings took place between 30 May 2000 and 9 March 2001.
8. On 8 June 2001 the Regional Court dismissed the applicant's action.
9. On 21 June 2001 the applicant appealed. Following repeated warnings from the appellate court, his appeal was only lodged in due and proper form on 3 December 2001.
10. On 11 December 2002 the Supreme Court, sitting as a second-instance court, dismissed the applicant's appeal.
11. On 7 October 2003 the Supreme Court rejected as inadmissible the applicant's petition for review, without an examination of the merits.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
